DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 6/29/2022 have been fully considered but they are not persuasive.
As explained in the Interview with Kameron Bonner on July 5, 2020, the teaching of Stengel is incorrectly characterized by the Applicant’s: Stengel characterizes sample not only for particle size but also for particle concentration. The Applicant was invited to  paragraphs [0038, 0035, 0011] during the Interview. 
As explained in the Interview, the Beer-Lambert’s Law should be used to calculate a concentration of sample via determining ratio of first and second intensities of two wavelengths.
In response to the argument directed to “wherein said second detector is separate from said first detector”, it was also explained that this limitation is not patentable because Stengel discloses one detector measuring two intensities at two different wavelengths and Kubo teaches two separate detector measuring two intensities at two different wavelengths. Therefore, it is determined that ordinary artisan has obvious choices. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution. Two separate detectors would be beneficial to ordinary artisans because having two separate detectors give more direction (and fast) measurements of intensities at two different wavelengths.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6, and 8 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stengel (DE 102016223424 A1, see provided a copy of the translation), and further in view of Kubo (CA 2871892).
With respect to independent claim 1, Stengel teaches in Fig. 1 an apparatus for identifying a refrigerant fluid contained in a tank or in a measuring cell of a system for recharging an air-conditioning plant this preamble is for intended use, comprising: 
at least one infrared source 11, 12; see paragraph [0013] configured to emit at least radiations with a first emitting intensity at a first wavelength as disclosed in paragraph [0022] and a second emitting intensity at a second wavelength as disclosed in paragraph [0022], the at least one infrared source structured and arranged to send infrared radiations within the refrigerant fluid this is intended use for this kind of sample contained in the tank or measuring cell 20; 
a first photodetector 30 configured to detect a first intensity of infrared radiations at the first wavelength; 
a second photodetector 30 wherein said second photodetector is separate from said first detector; Kubo teaches two different detectors 25a,26b to measure intensities at two wavelengths and Stengel teaches one detector to detect intensities at two different wavelengths.  In view of Kubo, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Stengel in order to have two different detectors to detect separate light beams at different wavelengths. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution. Two separate detectors would be beneficial to ordinary artisans because having two separate detectors give more direction (and fast) measurements of intensities at two different wavelengths.] configured to detect a second intensity of infrared radiations at the second wavelength, said first photodetector and said second photodetector structured and arranged to receive the infrared radiations coming from said refrigerant fluid; 
a processing unit 40; see paragraph [0028] configured to: calculate a ratio as disclosed in paragraph [0011] between the first intensity detected by the first photodetector and the second intensity detected by the second photodetector; and 
according to the Lambert-Beer law Stengel is silent with the Lambert-Beer law, However, in order to calculate an magnitude of a sample, Stengel should use this law., obtain from said ratio a physical magnitude as disclosed in paragraph [0035] representative of the refrigerant fluid.
With respect to dependent claim 2, Kubo teaches wherein said first photodetector and said second photodetector each include a corresponding optical filter 24a, 24b configured to allow the passage of the infrared radiation having respectively the first wavelength or the second wavelength. In view of Kubo, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Stengel modified by Kubo in order to detect desired wavelength(s) by a known optical element. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to independent claim 3, as discussed above Stengel modified by Kubo teaches an apparatus of claim 1, therefore, Stengel modified by Kubo teaches the method claim defined by claim 3.
With respect to independent claim 4, as discussed above in the rejection justification to claim 1, Stengel modified by Kubo teaches a non-transitory computer readable medium tangibly embodying computer-executable instructions Stengel teaches evaluation device 40 to calculate the ratio that when executed by a processor cause the processor to perform the operations defined by claim 4.
With respect to dependent claims 6 and 8, Kubo teaches wherein the first photodetector and the second photodetector each include a corresponding optical filter 24a, 24b  configured to allow the passage of the infrared radiation having respectively the first wavelength or the second wavelength. And see the rejection justification to claim 2 above.
With respect to dependent claim 9, Stengel modified by Kubo teaches receiving, via a processor, a first signal from the first photodetector that is representative of the first intensity with and a second signal from the second photodetector that is representative of the second intensity, and calculating a ratio between the first signal and the second signal that is indicative of the ratio between the first intensity and the second intensity.
With respect to dependent claim 10, Stengel modified by Kubo teaches wherein the processing unit receives a first signal from the first photodetector that is representative of the first intensity with and a second signal from the second photodetector that is representative of the second intensity, and calculates a ratio between the first signal and the second signal that is indicative of the ratio between the first intensity and the second intensity.
With respect to dependent claim 11, Stengel modified by Kubo teaches wherein the processor receives a first signal from the first photodetector that is representative of the first intensity with and a second signal from the second photodetector that is representative of the second intensity, and calculating calculates a ratio between the first signal and the second signal that is indicative of the ratio between the first intensity and the second intensity.
With respect to dependent claim 12, Stengel teaches in paragraph [0009, 0031, 0035 – 0036] wherein the physical magnitude obtained from said ratio is a molar concentration of said refrigerant fluid.
With respect to dependent claims 13 – 15, Stengel teaches one detector positioned a common interior of the tank or the measuring cell and then separates intensities at two wavelengths and Kubo teaches two separate detectors each detects intensity of one wavelength.  In view of this, the limitation of “wherein said first photodetector and said second photodetector are arranged to receive the infrared radiations coming from said refrigerant fluid contained within a common interior of the tank or the measuring cell” is within the ordinary skilled as a simple variation in order to rapidly measure intensities at two wavelengths. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 102010045643 A1 teaches two separate sensors 26a, 26b for measuring intensities at two wavelength and also teaches one measuring cell.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884